Title: Alexander J. Dallas to Thomas Jefferson, 21 February 1815
From: Dallas, Alexander James
To: Jefferson, Thomas


          Sir
Treasury Department
21. February
1815.
          I have
the honor to inform you, that, under the authority of an Act of
Congress, I am ready to issue Treasury
Notes, for the Sum of Twenty three thousand, nine hundred, and fifty dollars,
in your favor: on account of the purchase of your Library, for the use of the
Government. Be so good as to state, to whom the Notes shall be made payable, at
what place, and of what denominations, the issues being for 1000, 100, and 20
Dollars.
          I am, with sincere respect and
esteem, Sir, Yr mo.
obedt ServtA. J.
Dallas
        